— In a family offense proceeding, the appeal is from an order of the Family Court, Kings County (Tejada, J.), dated January 12, 1990, which, after a hearing, directed the appellant not to assault, menace, harass or reck*326lessly endanger the petitioner and excluded the appellant from the home of the petitioner until January 12, 1991.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
In this case, the order of protection has expired, and determination of this appeal would have no direct effect on the parties. Further, we find that the issuance of an order of protection in this case did not constitute a "permanent and significant stigma” which might indirectly affect the appellant’s status in potential future proceedings (cf., Matter of H. Children, 156 AD2d 520). Thus, the appeal is dismissed as academic (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714; Matter of Andrews v Andrews, 168 AD2d 444; Matter of Gansburg v Gansburg, 127 AD2d 766). Harwood, J. P., Lawrence, Fiber and Balletta, JJ., concur.